       Case: 1:20-cv-01566-DAP Doc #: 6 Filed: 08/18/20 1 of 2. PageID #: 49




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION




ASHRAF O. ISAAC,                                 )   CASE NO. 20-CV-1566
                                                 )
                                                 )
               Plaintiff,                        )   JUDGE DAN AARON POLSTER
                                                 )
       vs.                                       )
                                                 )   OPINION AND ORDER
KARYN ZARLENGA, et al.,                          )
                                                 )
               Defendant.                        )



       Before the Court is Plaintiff Ashraf O. Issac’s Petition for Hearing on Naturalization

Application and Request for Declaratory and Injunctive Relief. Doc #: 1. Plaintiff filed his

naturalization application on December 15, 2017 and was interviewed on June 27, 2018. Doc #:

1 at 6. Plaintiff asks this Court to now decide his immigration petition as permitted by 8 U.S.C.

§ 1447(b) and grant declaratory and injunction relief for Defendants’ alleged violations of the

Administrative Procedure Act. Doc #: 1 at 7-8.

       Four days after Plaintiff filed his Petition, this Court ordered Defendants to investigate

and file a status report by August 17, 2020, which they did. Defendants’ status report reveals that

the U.S. Citizenship and Immigration Services (“USCIS”) will re-interview and re-examine

Plaintiff on August 26, 2020. Doc #: 5 at 1.

       A naturalization applicant may request a hearing from a district court where USCIS fails

to make a determination on the application within 120 days of an examination. 8 U.S.C.

§ 1447(b). The district court may either rule on or remand the application. Id.
       Case: 1:20-cv-01566-DAP Doc #: 6 Filed: 08/18/20 2 of 2. PageID #: 50




       Courts regularly remand naturalization applications brought under § 1447(b), finding that

they are ill-suited to decide such matters. See Abdelkarim v. Gonzales, 2007 U.S. Dist. LEXIS

31407, at *18 (E.D. Mich. Apr. 30, 2007); Musaad v. Mueller, 627 F. Supp. 2d 804, 809 (S.D.

Ohio Oct. 16, 2007). Furthermore, the United States Supreme Court has stated that “judicial

deference to the Executive Branch is especially appropriate in the immigration context.” I.N.S. v.

Aguirre-Aguirre, 526 U.S. 415, 425 (1999). This Court agrees, finds it is ill-suited to decide

Plaintiff’s naturalization application, and defers to USCIS.

       Accordingly, this matter is REMADNED to USCIS. The Court acknowledges that

Plaintiff’s naturalization application has been pending since late 2017 and that he already was

examined on June 27, 2018. USCIS is instructed to conduct the August 26, 2020 re-interview

and re-examination and swiftly determine whether to grant or deny Plaintiff’s naturalization

application.

       IT IS SO ORDERED.

                                                     /s/Dan Aaron Polster August 18, 2020
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT COURT




                                                 2
